 

SECURITIES PURCHASE AGREEMENT

DOCUMENT SPA-10052016

 

This Securities Purchase Agreement (this “Agreement”) is dated as of October 7,
2016, between Car Charging Group, Inc., a Nevada corporation (the “Issuer”) and
JMJ Financial (the “Investor”) (referred to collectively herein as the
“Parties”).

 

WHEREAS, the Issuer’s Board of Directors has voted in favor of a resolution
permitting the Issuer’s Board of Directors to conduct a reverse split of the
Issuer’s common stock in a ratio to be determined by the Issuer’s Board of
Directors (the “Reverse Split”);

 

WHEREAS, the Issuer intends to seek the written consent of a majority of the
outstanding voting securities of the Issuer in favor of a resolution permitting
the Reverse Split;

 

WHEREAS, the Issuer intends to file an S-1 registration statement with the SEC
by November 1, 2016 (the “Registration Statement”) pursuant to which the Issuer
intends to conduct a public offering of its securities to raise gross proceeds
to the Issuer of at least $20,000,000 (the “Public Offering”);

 

WHEREAS, the Issuer will be applying to NASDAQ or NYSE MKT to uplist its common
stock for trading on The NASDAQ Capital Market or NYSE MKT;

 

WHEREAS, the Issuer has engaged Joseph Gunnar & Co., LLC as the investment bank
to conduct the Public Offering;

 

WHEREAS, the Issuer anticipates closing the Public Offering prior to February
15, 2017;

 

WHEREAS, the Issuer is seeking financing as a bridge until completion of the
Public Offering; and

 

WHEREAS, the Issuer desires to sell and the Investor desires to purchase a
Promissory Note, issued by the Issuer to the Investor, in the form of Exhibit A
attached hereto (the “Note”), a Warrant to purchase 714,285 shares of the
Issuer’s common stock for a period of five (5) years from the date hereof,
issued by the Issuer to the Investor, in the form of Exhibit B attached hereto
(the “Warrant”), and shares of common stock of the Issuer (the “Origination
Shares,” and together with the Note and the Warrant, the “Securities”) as set
forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Issuer and the Investor agree as follows:

 

ARTICLE I PURCHASE AND SALE

 

1.1 Purchase and Sale. Upon the terms and subject to the conditions set forth
herein, the Issuer agrees to sell, and the Investor agrees to purchase the Note,
in an aggregate principal amount of $3,725,000, a Warrant to purchase 714,285
shares of Issuer common stock with an aggregate exercise price of $500,000, and
such number of Origination Shares as provided below. The Investor shall deliver
to the Issuer, via wire transfer, immediately available funds at such times and
in such amounts as set forth in the Funding Schedule attached as an exhibit to
the Note (the “Purchase Price”) and the Issuer shall deliver to the Investor the
Note, the Warrant, and the Origination Shares, and the Issuer and the Investor
shall deliver any other documents or agreements related to this transaction.

 

1.2 Effective Date. This Agreement will become effective only upon occurrence of
the two following events: execution of this Agreement, the Note, and the Warrant
by both the Issuer and the Investor, and delivery of the first payment of the
Purchase Price by the Investor to the Issuer.

 



   

  

 

1.3 Origination Shares. The Issuer shall deliver the Origination Shares to the
Investor as follows:

 

1.3.1 Origination Share Pricing. On the fifth (5th) trading day after the
pricing of the Public Offering, but in no event later than February 28, 2017,
or, if the Listing Approval End Date is February 28, 2017, in no event later
than March 31, 2017, the Issuer shall deliver to the Investor such number of
duly and validly issued, fully paid and non-assessable Origination Shares as
equals 48% of the Consideration paid by the Investor to the Issuer under the
Note (the “Origination Dollar Amount”) divided by the lowest of (i) $0.70 per
share, or (ii) the lowest daily closing price of the Issuer’s common stock
during the ten days prior to delivery of the Origination Shares (subject to
adjustment for stock splits), or (iii) 80% of the common stock offering price of
the Public Offering, or (iv) 80% of the unit price offering price of the Public
Offering (if applicable), or (v) the exercise price of any warrants issued in
the Public Offering. It is the Issuer’s and the Investor’s expectation that the
issuance date of the Origination Shares dates back to the effective date of this
Agreement for purposes of Rule 144 under the Securities Act of 1933, as amended
(“Rule 144”).

 

1.3.2 Origination Share Pricing Reset. In the event that the Public Offering is
not completed before February 15, 2017, or if the Listing Approval End Date (as
defined in the Note) is February 28, 2017, on or before March 31, 2017, so long
as the Investor owns any of the Origination Shares at the time of a subsequent
public offering where the pricing terms from paragraph 1.3.1 above would result
in a lower Origination Share pricing, the Origination Shares pricing shall be
subject to a reset based on the same pricing terms as described in paragraph
1.3.1 above (such that the Origination Shares issuance price would be reduced
and the number of Origination Shares issued would be increased to equal the
Origination Dollar Amount). It is the Issuer’s and the Investor’s expectation
that the issuance date of any repriced Origination Shares dates back to the
effective date of this Agreement for purposes of Rule 144 under the Securities
Act of 1933, as amended (“Rule 144”).

 

1.4 Additional Payments. The Funding Schedule to the Note contemplates the
Investor paying additional payments of Consideration to the Issuer (each, an
“Additional Payment”) up to a total Consideration amount of $3,500,000. Within
three (3) business days after the Investor makes any Additional Payment to the
Issuer under the Note, the Issuer shall execute and deliver to the Investor an
additional warrant in the form of the Warrant issued hereunder with an aggregate
exercise amount equal to 100% of the Principal Sum attributable to the
Additional Payment made by the Investor, a per share Exercise Price equal to the
Exercise Price then in effect on the Warrant, the number of shares for which the
warrant is exercisable equal to the aggregate exercise amount for the additional
warrant divided by the Exercise Price per share, and any such Warrant will be
immediately exercisable upon the date of issuance of such Warrant. For example,
if the Investor makes an Additional Payment of $500,000 and the Exercise Price
of the Warrant is $0.25 per share on the date of the Additional Payment, the
Principal Sum attributable to the Additional Payment will be $500,000 and the
Issuer shall execute and deliver to the Investor a Warrant exercisable to
purchase 2,000,000 shares with an Exercise Price per share of $0.25 and an
aggregate exercise amount of $500,000.

 

ARTICLE II BRIDGE LOAN

 

2.1 Recitals. The Issuer represents and warrants to the Investor that the first
six recitals set forth above are true as of the date of this Agreement.

 

2.2. Investor Participation. The Issuer and the Investor may mutually agree to
restructure the Securities as part of the Public Offering.

 

ARTICLE III MISCELLANEOUS

 

3.1 Successors and Assigns. This Agreement may not be assigned by the Issuer.
The Investor may assign any or all of its rights under this Agreement and
agreements related to this transaction. The terms and conditions of this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors and permitted assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party, other than the parties
hereto or their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 



   

  

 

3.2 Reservation of Shares. At all times during which the Note is outstanding or
the Investor owns any Warrant exercisable for shares of the Issuer, the Issuer
will reserve for the Investor from its authorized and unissued shares of common
stock a number of shares of not less than five times the number of shares
necessary to provide for the issuance of common stock upon the full conversion
of the Note and upon full exercise of such Warrants (the share reservation may
be used interchangeably for conversions of the Note or exercise of the Warrants)
and the Issuer will reserve for the Investor $2,250,000 worth of shares of
common stock for issuance of Origination Shares to the Investor. The Issuer
initially shall reserve 50,000,000 shares of Common Stock for the Investor for
the Note and the Warrant and 5,600,000 shares of common stock for issuance of
the Origination Shares. The Issuer represents that upon its issuance of shares
of common stock to the Investor, such shares will be duly and validly issued,
fully paid and non-assessable. The Issuer agrees that its entering into this
Agreement and its issuance of the Note and the Warrant constitutes full
authority to its officers, agents and transfer agents who are charged with the
duty of executing and issuing shares to execute and issue the necessary shares
of common stock upon the conversion of the Note and the exercise of the Warrant
and to execute and issue the Origination Shares. No further approval or
authority of the stockholders or the Board of Directors of the Issuer will be
required for the issuance and sale of the Securities to be sold by the Issuer as
contemplated by the Agreement or for the issuance of the shares contemplated by
the Note, the shares contemplated by the Warrant, or the Origination Shares
contemplated by this Agreement. The Issuer represents that Worldwide Stock
Transfer, LLC serves as the Issuer’s transfer agent as of the date of this
Agreement. The Issuer acknowledges that Worldwide Stock Transfer, LLC is a party
to an irrevocable instruction and share reservation letter agreement between the
Issuer, the transfer agent and the Investor regarding the Note and the Warrant
and is a party to an irrevocable instruction and share reservation letter
agreement between the Issuer, the transfer agent and the Investor regarding the
Origination Shares. The Issuer agrees that the Issuer’s use of Worldwide Stock
Transfer, LLC as its transfer agent is material to the Investor, that the Issuer
may not terminate or replace Worldwide Stock Transfer, LLC as the Issuer’s
transfer agent without obtaining the Investor’s written consent thirty days in
advance of such termination or replacement, and that the Issuer must provide the
Investor, within five business days following the termination, resignation or
replacement of Worldwide Stock Transfer, LLC or any subsequent transfer agent
irrevocable instruction and share reservation letters, executed by the Issuer
and the new transfer agent, providing rights to the Investor identical to the
rights provided to the Investor in the irrevocable instruction and share
reservation letters between the Issuer, the Investor, and Worldwide Stock
Transfer, LLC. The Issuer further agrees that every provision in the irrevocable
instruction and share reservation letter agreements are also material to the
Investor such that the Investor would not otherwise enter into this Agreement.

 

3.3 Rule 144 Tacking Back and Registration Rights. Whenever the Note or Warrant
or any other document related to this transaction provides that a conversion
amount, make-whole amount, penalty, fee, liquidated damage, or any other amount
or shares (a “Tack Back Amount”) tacks back to the original date of the Note,
Warrant, or document for purposes of Rule 144 or otherwise, in the event that
such Tack Back Amount was registered or carried registration rights, then that
Tack Back Amount shall have the same registration status or registration rights
as were in effect immediately prior to the event that gave rise to such Tack
Back Amount tacking back. For example, if the Investor converts a portion of the
Note and receives registered shares and the Investor later rescinds that
conversion, the conversion amount would be returned to the principal balance of
the Note and upon any future conversion of the Note the amount converted would
be convertible into shares registered on that registration statement.

 

3.4 Terms of Future Financings. Until such time as the closing of the Public
Offering, upon any issuance by the Issuer or any of its subsidiaries of any
security with any term more favorable to the holder of such security or with a
term in favor of the holder of such security that was not similarly provided to
the Investor in the Note or the warrants, such term, at the Investor’s option,
shall become a part of the transaction documents with the Investor. The types of
terms contained in another security that may be more favorable to the holder of
such security include, but are not limited to, terms addressing conversion
rights, conversion discounts, conversion lookback periods, interest rates,
original issue discounts, stock issuance or sale price pursuant to a stock
purchase or stock issuance, and warrant coverage.

 

In addition, until such time as the closing of the Public Offering, if the
Issuer shall issue or sell Common Stock, or grant any option to purchase, or
sell or grant any right to reprice, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock (including pursuant to the terms of any outstanding securities
issued prior to the issuance of this security (including, but not limited to,
warrants, convertible notes, or other agreements)) or any security entitling the
holder thereof (including pursuant to sales, grants, conversions, warrant
exercises or other issuances to the Investor as a result of these Transaction
Documents, prior transaction documents, or future transaction documents) to
acquire Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive Common Stock (a “Common Stock Equivalent”) at an effective price per
share less than that of the Investor, then simultaneously with the consummation
of each dilutive issuance the price for the Investor shall be reduced (and only
reduced) and consequently the number of Shares issuable to the Investor shall be
increased (and only increased); provided, that the foregoing shall not apply to
any Exempt Issuance (as defined in the Note). Such adjustment shall be made to
the Note, such Warrants, or Origination Shares whenever such Common Stock or
Common Stock Equivalents are issued.

 

   

  



 

The Issuer shall notify the Investor of such additional or more favorable term,
including the applicable issuance price, or applicable reset price, exchange
price, conversion price, exercise price and other pricing terms, and, at any
time while the Note or any warrant is outstanding, the Investor may request of
the Issuer and/or its transfer agent (and they will provide) a schedule of all
issuances since the date of this Agreement of shares of common stock or of
securities entitling the holder thereof to acquire shares of common stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is convertible into or exercisable or exchangeable for,
or otherwise entitles the holder thereof to receive, shares of common stock of
the Issuer.

 

3.5 One Year Prohibition on Issuances of Securities. For a period of one year
after the closing of the Public Offering, the Issuer shall not issue or sell
Common Stock, or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of or issue (or announce any offer, sale, grant or
any option to purchase or other disposition) any Common Stock (including
pursuant to the terms of any outstanding securities issued prior to the closing
of the Public Offering (including, but not limited to, warrants, convertible
notes, or other agreements)) or any security entitling the holder thereof to
acquire Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive Common Stock (a “Common Stock Equivalent”) at an effective price per
share less than the greatest of (i) the Exercise Price then in effect of any
Warrant issued to the Investor, (ii) the common stock offering price in the
Public Offering, (iii) the unit price offering price in the Public Offering (if
applicable), and (iv) the exercise price of any warrants issued in the Public
Offering; provided that the foregoing shall not apply to any Exempt Issuance.

 

3.6 Prohibition on Debt and Variable Securities. So long as the Note is
outstanding, the Issuer shall not, without written consent of the Investor,
issue any debt (including, but not limited to any loan, bond, note, debenture,
lien, mortgage, debt security, convertible security, or variable rate security,
but excluding debt that (i) is incurred by a subsidiary or special purpose
entity owned directly or indirectly in whole or in part by the Company for the
purpose of financing the purchase of the Company’s charging stations and related
products and services in the ordinary course of the Company’s business, and (ii)
is not required to be reflected as a liability on the face of the Company’s
consolidated balance sheet in accordance with U.S. generally accepted accounting
principles) or any Variable Security. A Variable Security is any security issued
by the Issuer that (i) has or may have conversion rights of any kind,
contingent, conditional or otherwise in which the number of shares that may be
issued pursuant to such conversion right varies with the market price of the
common stock; (ii) is or may become convertible into common stock (including
without limitation convertible debt, warrants or convertible preferred stock),
with a conversion or exercise price that varies with the market price of the
common stock, even if such security only becomes convertible or exercisable
following an event of default, the passage of time, or another trigger event or
condition; or (iii) was issued or may be issued in the future in exchange for or
in connection with any contract, security, or instrument, whether convertible or
not, where the number of shares of common stock issued or to be issued is based
upon or related in any way to the market price of the common stock, including,
but not limited to, common stock issued in connection with a Section 3(a)(9)
exchange, a Section 3(a)(10) settlement, or any other similar settlement or
exchange.

 

3.7 Governing Law, Legal Proceedings, and Arbitration. This Agreement will be
governed by, construed and enforced in accordance with the substantive laws of
the State of Nevada, without regard to the conflict of laws principles thereof.
The parties hereby warrant and represent that the selection of Nevada law as
governing under this Agreement (i) has a reasonable nexus to each of the Parties
and to the transactions contemplated by the Agreement; and (ii) does not offend
any public policy of Nevada, Florida, or of any other state, federal, or other
jurisdiction.

 

Any action brought by either party against the other arising out of or related
to this Agreement, or any other agreements between the parties, shall be
commenced only in the state or federal courts of general jurisdiction located in
Miami-Dade County, in the State of Florida, except that all such disputes
between the parties shall be subject to alternative dispute resolution through
binding arbitration at the Investor’s sole discretion and election (regardless
of which party initiates the legal proceedings). The parties agree that, in
connection with any such arbitration proceeding, each shall submit or file any
claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates. Any such claim that is not
submitted or filed in such proceeding shall be waived and such party will
forever be barred from asserting such a claim. Both parties and the individuals
signing this Note agree to submit to the jurisdiction of such courts or to such
arbitration panel, as the case may be.

 



   

  

 

If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in Miami-Dade County and administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules and Mediation Procedures in effect on the date of this
Agreement, except as modified by this Agreement. The Investor’s demand for
arbitration shall be made in writing, delivered to the other party, and filed
with the American Arbitration Association. The American Arbitration Association
must receive the demand for arbitration prior to the date when the institution
of legal or equitable proceedings would be barred by the applicable statute of
limitations, unless legal or equitable proceedings between the parties have
already commenced, and the receipt by the American Arbitration Association of a
written demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators’ subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Agreement. The award and decision of the
arbitrator(s) shall be conclusive and binding on all parties, and judgment upon
the award may be entered in any court of competent jurisdiction. The Investor
reserves the right, but shall have no obligation, to advance the Issuer’s share
of the costs, fees and expenses of any arbitration proceeding, including any
arbitrator fees, in order for such arbitration proceeding to take place, and by
doing so will not be deemed to have waived or relinquished its right to seek the
recovery of those amounts from the arbitrator, who shall provide for such relief
in the final award, in addition to the costs, fees, and expenses that are
otherwise recoverable. The foregoing agreement to arbitrate shall be
specifically enforceable under applicable law in any court having jurisdiction
thereof.

 

3.8 Right to Specific Performance and Injunctive Relief. Nothing herein shall
limit the Investor’s right to pursue any remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief. In this regard, the Issuer hereby agrees that the Investor
will be entitled to obtain specific performance and/or injunctive relief with
respect to the Issuer’s failure to timely deliver shares of common stock as
required pursuant to the terms of the Note or the Warrant or the Issuer’s
obligations regarding the reservation of shares and its transfer agent,
including the use, termination, replacement or resignation of the transfer agent
and the obligation to deliver an irrevocable instruction and share reservation
letter with any subsequent transfer agent. The Issuer agrees that, in such
event, all requirements for specific performance and/or preliminary and
permanent injunctive relief will be satisfied, including that the Investor would
suffer irreparable harm for which there would be no adequate legal remedy. The
Issuer further agrees that it will not object to a court or arbitrator granting
or ordering specific performance or preliminary and/or permanent injunctive
relief in the event the Investor demonstrates that the Issuer has failed to
comply with any obligation herein. Such a grant or order may require the Issuer
to immediately issue shares to the Investor, and/or require the Issuer to
immediately satisfy its obligations regarding the reservation of shares and its
transfer agent, including the use, termination, replacement or resignation of
the transfer agent and the obligation to deliver an irrevocable instruction and
share reservation letter with any subsequent transfer agent. The Issuer further
expressly waives any right to any bond in connection with any temporary or
preliminary injunction.

 

3.9 Due Diligence. Issuer has performed due diligence and background research on
Investor and its affiliates including, without limitation, Justin Keener, to its
satisfaction, including but not limited to a “Google search” and FINRA Expedited
Proceeding No. FPI110005. Issuer, being aware of the information, acknowledges
and agrees that such information, or any similar information, has no bearing on
the transactions contemplated by these documents and agrees it will not use any
such information as a defense to performance of its obligations under these
documents or in any attempt to avoid, modify, or reduce such obligations.

 



   

  

 

3.10 Delivery of Process by Investor to Issuer. In the event of any action or
proceeding by the Investor against the Issuer, and only by Investor against the
Issuer, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by Investor via
U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server, or by mailing or otherwise delivering a copy of such process to
the Issuer at its last known address or to its last known attorney as set forth
in its most recent SEC filing.

 

3.11 Opinion of Counsel. The Issuer shall provide the Investor with an opinion
of counsel prior to the Effective Date of this Agreement that neither this
Agreement, nor any other agreement between the parties, nor any of their terms
(including, but not limited to, interest, original issue discount, conversion
terms, warrants terms, penalties, fees or liquidated damages), individually or
collectively violate any usury laws in the State of Nevada. Prior to the closing
of this transaction, the Issuer and its management have reviewed such opinion,
consulted their counsel on the opinion and on the matter of usury, and have
further researched the matter of usury to their satisfaction. Further, the
Issuer and its management agree with the opinion of the Issuer’s counsel that
neither this Agreement nor any other agreement between the parties is usurious
and they agree they will not raise a claim of usury as a defense to the
performance of the Issuer’s obligations under this Agreement or any other
agreement between the parties. THE ISSUER HEREBY WARRANTS AND REPRESENTS THAT
THE SELECTION OF NEVADA LAW AS GOVERNING UNDER THIS AGREEMENT (I) HAS A
REASONABLE NEXUS TO EACH OF THE PARTIES AND TO THE TRANSACTIONS CONTEMPLATED BY
THESE AGREEMENTS; AND (II) DO NOT OFFEND ANY PUBLIC POLICY OF NEVADA, FLORIDA,
OR OF ANY OTHER STATE, FEDERAL, OR OTHER JURISDICTION. In the event that any
other opinion of counsel is needed for any matter related to this Agreement, the
Investor has the right to have any such opinion provided by its counsel.
Investor also has the right to have any such opinion provided by Issuer’s
counsel.

 

3.12 No Shorting. The Investor agrees that so long as the Note or any Warrant
from the Issuer to the Investor remains outstanding, the Investor will not enter
into or effect “short sales” of the Common Stock or hedging transaction which
establishes a net short position with respect to the Common Stock of the Issuer.
The Issuer acknowledges and agrees that upon delivery of a conversion notice or
Notice of Exercise by the Investor, the Investor immediately owns the shares of
Common Stock described in the conversion notice and any sale of those shares
issuable under such conversion notice would not be considered short sales.

 

3.13 Beneficial Ownership Limitation. Unless otherwise agreed in writing by both
parties, at no time will the Investor convert any amount of the Note into, or
exercise any amount of any Warrant to purchase, common stock that would result
in the Investor owning more than 9.99% of the common stock outstanding
immediately prior to such conversion or exercise.

 

3.14 Notices. Any notice required or permitted hereunder must be in writing and
either be personally served, sent by facsimile or email transmission, or sent by
overnight courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

 

3.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of this Agreement may be
effected by email.

 

3.16 Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and supersedes all prior agreements and
understandings, both oral and written, between the Parties with respect to the
subject matter hereof and thereof. The “Transaction Documents” means this
Agreement, the Note, the Warrant, the irrevocable instruction and share
reservation letter agreement between the Issuer, the Investor, and the Issuer’s
transfer agent regarding the Note and the Warrant, the origination shares
irrevocable instruction letter agreement between the Issuer, the Investor, and
the Issuer’s transfer agent, and Document RW-10052016-ED between the Issuer and
the Investor.

 



   

  

 

3.17 Expenses. The Issuer and the Investor shall pay all of their own costs and
expenses incurred with respect to the negotiation, execution, delivery and
performance of this Agreement. In the event any attorney is employed by either
party to this Agreement with respect to legal or equitable action, arbitration
or other proceeding brought by such party for the enforcement of this Agreement
or because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party in
such proceeding will be entitled to recover from the other party reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.

 

3.18 No Public Announcement. Except as required by securities law, no public
announcement may be made regarding this Agreement, the Note, the Warrant, or the
Purchase Price without written permission by both the Issuer and the Investor.

 

3.19 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.

 

*                 *                 * 

 

   

  

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
7th day of October, 2016.

 

  ISSUER:         CAR CHARGING GROUP, INC.         By:       Michael J. Calise  
  Chief Executive Officer         INVESTOR:               JMJ Financial / Its
Principal

 

I, Michael J. Calise, personally guarantee that, as set forth in Section 3.2
above, in the event of a change in the Issuer’s transfer agent, the Issuer will
provide the Investor, within five business days following the termination,
resignation or replacement of the Issuer’s transfer agent or any subsequent
transfer agent, irrevocable instruction and share reservation letters, executed
by the Issuer and the new transfer agent, providing rights to the Investor
identical to the rights provided to the Investor in the irrevocable instruction
and share reservation letters between the Issuer, the Investor, and Worldwide
Stock Transfer, LLC. This personal guarantee is limited to and applies only to
the terms of this paragraph.

 

    Michael J. Calise  

 

[Securities Purchase Agreement Signature Page]

 

   

  

  